                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA


Heide Jean Russell,                           )
                                              )
               Plaintiff,                     )         Civil Action No. 8:17-2641-RMG
                                              )
               vs.                            )
                                              )
Nancy A. Berrryhill, Acting Commissioner )
of Social Security,                      )                    ORDER
                                              )
               Defendant.                     )
                                              )


       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiffs application for Disability Insurance Benefits

("DIB"). In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was

referred to the United States Magistrate Judge for pretrial handling. The Magistrate Judge issued

a Report and Recommendation ("R & R") on October 23, 2018, recommending that the decision

of the Commissioner be reversed and remanded to the agency because the Administrative Law

Judge ("ALJ'') failed to address in the RFC the finding that Plaintiff had moderate difficulties in

concentration, persistence, or pace, as required by Mascio v. Colvin, 780 F.3d 632, 638 (4 1h Cir.

2015). (Dkt. No. 25 at 17-21). The Commissioner has advised the Court that she does not intend

to file objections to the R & R. (Dkt. No. 27).

       The Court has reviewed the R & R and the record evidence and finds that the Magistrate

Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court

ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision



                                                  -1-
of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the

matter to the Commissioner for further proceedings consistent with this order.

       AND IT IS SO ORDERED.




                                                     United States District Judge


Charleston, South Carolina
November ? , 2018




                                               -2-
